Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Support
Due the various uses of terms throughout the applications in this patent family, the Examiner believes that the elements claimed in this application are supported at least by the following claimed elements:
a.	For claim 1: computer 305; server rack stand 1000; at least one substantially-rigid computer support surface is the innerward facing surface formed by cartridges 2166 (the embodiment of fig 60 has two computer support surfaces, whereas the embodiment of figs. 12 and 13 may have only one computer support surfaces); lateral support members 1210/1211/1215/1216; interior influx void and interior exodus void 2159; airflow inlet passage 1010/1015 in figs. 12 and 13 or 1011/1016 in fig. 60; a plurality of substantially linearly-arranged airflow transmission openings is where fluid flow exits each cartridge 2166 at the computer support surface; a plurality of substantially linearly-arranged airflow exhaust reception openings where fluid flow enters each cartridge 2166 at the computer support surface; outlet passage 1011/1015 in figs. 12 and 13 or 1011/1016 in fig. 60; retainer 307; airflow channels 310/320; and interior through apertures 315/322.
b.	For claim 9, server facility 6701; interior influx void and interior exodus void 2159; server rack stand 1000; computer support surface is a surface formed by rails 307 facing computers 305; a plurality of airflow transmission openings is where fluid flow exits each cartridge 2166 adjacent to the computer support surface; and a plurality of airflow exhaust reception openings where fluid flow enters each cartridge 2166 at the computer support surface [or another computer support surface];
Claim Interpretation
Since the server rack stand is a 3-dimemsional element, having four (4) lateral support members that are arranged in a 2 x 2 matrix, with each of the lateral members of the matrix having another of the lateral support members arranged linearly with and a second another arranged opposite to it, depends on how the 2 x 2 matrix is arranged (i.e., lateral support member 1210 has lateral support member 1211 in linearly and opposing relationships, as well as lateral support member 1210 has lateral support member 1215 in linearly and opposing relationships.  However, each of the lateral members is depicted with long and short sides. Since the claims are interpreted in light of the specification, the examiner understands that lateral support member 1210 is positioned opposite to lateral support member 1215, so that opposing long sides of members 1210 and 1215 face each other (computer support surfaces face each other), and lateral support member 1210 is positioned linearly with lateral support member 1211, so that so that opposing short sides of members 1210 and 1211 face each. This is interpretation is supported by least figure 12 of the instant application.
Response to Arguments
The Examiner’s response to Applicant’s arguments is below:
a.	Objections Under 35 U.S.C §112.  The Examiner believes that Applicant is addressing the “Claim Objections” section of the non-final office action dated 8/11/22. While there are amendments to claims 1 and 10, there are no amendments to claims 9 or 15.
b.	Rejections Under 35 U.S.C. §112, First Paragraph.  Can Applicant point out which specific statements of Col. Sanders declaration dated 7/31/22 addressing which specific rejections under 35 U.S.C. §112(a).  See Examiner’s response as “Office Action appendix” dated 8/11/22
c.	Rejections Under 35 U.S.C. §112, Second Paragraph.
i.	Regarding claims 1 and 9, Claim 1, lines 5-6 requires “an airflow inlet passage positioned externally on said rack stand body”, Claim 1, lines 10-11 requires “an outlet passage . . . externally positioned on said rack stand body”, and Claim 9, line 8 requires “external to said server rack stand.”  The question is what is “externally positioned” or “externally” mean?   Since the rack stand body includes lateral support plates, does “externally positioned” or “externally” mean not only externally to the server rack stand, but also between the disclosed computer support surfaces of the server rack stand?  In claim 1 there is a specific requirements that “an airflow inlet passage positioned externally on said rack stand body” (lines 5-6) and “an outlet passage . . . externally positioned on said rack stand body” (lines 10-11) and in claim 9, the Examiner is raising what is “external to said server rack stand.”  Therefore, Applicant’s remarks are commensurate with what is actual being claimed;
ii.	Reviewing claims 9 and 11-15, there have been no amendments to these claims, and claim amendment for claim 10 is minor; and
iii.	Regarding claims 9, 11, 12, 13, contrary to Applicant’s arguments, these are method claims where  the method of the “airflow” and “air” are being positively claimed. 
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to’; and
b.	the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required. 
Claim Objections
Claims 1-17 are objected to because of the following informalities:
a.	Claim 1, line 4, “a computer support surface orientation” should be “at least one computer support surface orientation”;
b.	Claim 1, lines 10-11, “an outlet passage, in fluid communication with said interior exodus void, externally positioned on said rack stand body” should be “an outlet passage in fluid communication with said interior exodus void and said outlet passage opening positioned externally on said rack stand body”;
c.	Claim 1, line 13, “a said computer” should be “said computer”;
d.	Claim 1, line 16, “interior through apertures” should be “through apertures”;
e.	Claim 4, line 1, “further comprising . . .” should be “wherein said lateral support members further includes . . .”
f.	Claim 7, line 1, “further comprising . . .” should be “wherein said lateral support members further includes . . .”
g.	Claim 9, line 4, “having . . . “ should be “the server rack stand having . . .”;
h.	Claim 11, lines 2 and 2-3, “said rack stand” should be “said server rack stand”; and
h.	Claim 13, line 1, “said channeling cooled air step” should be “said channel cooled airflow step”; 
i.	Claim 15, line 1, “said positioning step includes . . .” should be “said positioning step further comprises . . .”;
j.	Claim 17, line 1, “said positioning step includes . . .” should be “said positioning step further comprises . . .”; and
k.	Claim 17, line 3, “said third support member” should be “said third lateral support member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a.	Claim 5, line 2 requires “a complementary interior airflow inlet of said interior influx void” and Claim 2, lines 1-2 requires “a first lateral support bearing said interior influx void.”  How can the third lateral support member have the “interior influx void” when the “interior influx void” is already in the first lateral support member?   As can be seen in fig. 12, there a region of linearly aligned panels 1210 and 1211 at element 2675 where the interior void of panel 1210 is separated from the interior panel of panel 1211 therefore requiring two interior influx voids, not the single interior influx void claimed in the first and third lateral support members;
b.	Claim 8, lines 1-2 requires “said third lateral support member includes said interior influx void” and claim 2, lines 1-2 requires “a first lateral support member bearing said interior influx void.” The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member’ is depicted in fig. 12. The originally filed priority application fails to disclose “said interior influx void” being in both the first 1210 and third 1215 lateral support panels, when these panels are positioned opposite to each other (there can be two interior influx voids, but they cannot be just the same interior influx void in two separated panels 1210 and 1215);
c.	Claim 8, line 2 requires “said fourth lateral support member includes said interior exodus void” and claim 2, lines 2-3 requires “a second lateral support member bearing said interior exodus void.” The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member’ is depicted in fig. 13. The originally filed priority application fails to disclose “said interior exodus void” being in both the second 1211 and fourth 1216 lateral support panels, when these panels are positioned opposite to each other (there can be two interior exodus voids, but they cannot be the same interior exodus void in two separated panels 1211 and 1216); and
d. Claim 14, lines 1-2 requires “positioning said first lateral support member opposite of said second lateral support member” and claim 9, lines 3-4 requires “a server rack stand, having . . . a computer support surface,” lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface’ and lines 9-10 requires “a plurality of airflow reception openings, positioned adjacent to said computer support surface.” The embodiment of being claimed in claim 14 is illustrated in fig. 60 where the first lateral support member 1210 is opposite of the second lateral support member 1215, however there are two computer support surfaces and not “a computer support surface” that claim 9 requires. But the originally filed priority application fails to disclose a computer support surface (which is singular) for first and second opposite lateral support members (which in effect requires a plurality of computer support surfaces). If the first and second support members are opposite each other, than there would be two computer support surfaces; and cannot be “a computer support surface” as claimed.  Did Applicant intend for “a computer support surface” of claim 9, line 4 to be “at least one computer support surface” (see amendment to 11/4/22 to claim 1?
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 1 and 12 each require “a computer.”  Are these the same “computer” of line 12 which has antecedence in “a computer” of line 1?
b.	Claim 1, line 16 requires “said openings” which can have antecedence in either “a plurality of substantially linearly-arranged air transmission opening” and/or “a plurality of substantially linearly-arranged airflow exhaust reception openings.”  What does “said openings” have antecedence in?
c.	Claim 5, line 2 requires “a complementary interior airflow inlet of said interior influx void” and Claim 2, lines 1-2 requires “a first lateral support bearing said interior influx void.”  How can the third lateral support member have the “interior influx void” when the “interior influx void” is already in the first lateral support member?   As can be seen in fig. 12, there a region of linearly aligned panels 1210 and 1211 at element 2675 where the interior void of panel 1210 is separate from the interior panel of panel 1211 therefore requiring two interior influx voids, not the single interior influx void claimed in the first and third lateral support members; 
d.	Claim 9, line 7; Claim 11, lines 1-2; and Claim 12, lines 1-2 require “cooled airflow.” Also Claim 13, line 1 require “cooled air.” Are these “cooled airflow” or “cooled air’ the same or different from “cooled airflow” of claim 9, line 3;
e.	Claim 9, line 8 requires “external to said server rack stand”.  What is required to be external to the server rack stand?  Is the space for example between lateral support members 1210 and 1215 considered external to the server rack stand when the computer 305 is mounted in between lateral support members 1210 and 1215?  The Examiner believes the space between the lateral support members 1210 and 1215 where the computers 305 are configured to be installed would be internal to the server rack stand 1000, and not external as being claimed;
f.	Claim 10, line 1 requires “said channel step.”  Does this “channel step” have antecedence in “channeling cooled airflow . . .” of claim 9, line 3, or “channeling exhausted air . . .” of claim 9, line 11?
g.	Claim 10, lines 1-3 requires “channeling said cooled airflow through impediments adapted to selectively obstruct airflow from said rack stand external to said server rack.”  How do the impediments, which are understood by the Examiner as element 2800 which are located within cartridge 2166 which in turn is in server rack stand 1000 selectively obstruct airflow from said rack stand external to said server rack? The Examiner believes the issue could be addressed by changing the limitation to “impediments adpated to selectively obstruct airflow from said interior influx void of said server rack stand”;
h.	Claim 10, line 3, “said computer server rack” lacks antecedent basis. Did Applicant intend for antecedence in “a server rack stand’ of claim 9, line 3?
i.	Claim 11, lines 3 requires “adapted to retain to a computer.” What is adapted to retain the computer, the rack stand, the airflow channel or the cartridge? Applicant argues “[t]he cartridge of claim [11] is adapted to retain the computer (Applicant's remarks of 1/7/21, p. 11). While Applicant is stating the cartridge 2166 retains the computer 305, the disclosure supports that retainers or rails 307/308 and 309 retain the computer 305. See fig. 7.
j.	Claim 13, lines 3 and 4-5, “said lateral support members” lacks antecedent basis. Applicant argues “Lateral Supports. Applicant did not see the particular error cited by Examiner concerning the lateral support members (Applicant's remarks of 1/7/21, p. 11). The Applicant fails to claim “lateral support members’ in claim 9 from which claim 13 is dependent thereon. “Lateral support members’ Is required of claim 1, but claim 13 is dependent on a different independent claim (i.e., claim 9) than claim 1;
k.	Claim 14, lines 1-2; Claim 15, line 2; Claim 16, lines 1-2; and Claim 17, line 2, “said first lateral support” lacks antecedent basis; and
l.	Claim 14, line 2; and Claim 16, line 2, “said second lateral support” lacks antecedent basis.23. 
Claim Rejections - 35 USC § 102
Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh (WO 2014/051607).
Claims 9-15
With respect to Claim 9 (for claims 10-15), Leigh teaches a method of directing air through a server facility, said method comprising: channeling cooled airflow from an interior influx void (fig. 1 , 210 and fig. 3, 310C) of a server rack stand (200), having a rack stand body (fig. 1, body of 100) and a computer support surface (fig. 3C, surface of 312C against 330C) having a computer support surface orientation (fig. 3C, faces toward 330C), to a plurality of airflow transmission openings (fig. 2, 212 for each of the 230s) positioned adjacent to (see fig. 3B) said computer support surface; directing cooled airflow (fig. 2, see arrow near 212) from said plurality of airflow transmission openings, positioned adjacent to said computer support surface, external (330C is external to sides of 300C, see 35 USC 112b rejection) to said server rack stand in a closed air circuit (fig. 2B, using 232) using that returns to a plurality of airflow exhaust reception openings (fig. 2, 222 for each of the 230s) positioned adjacent to said computer support surface (see 35 USC 112b rejection); and channeling exhausted air (fig. 2, see arrow near 222) through said plurality of airflow exhaust reception openings of said server rack stand into an interior exodus void (fig. 1 , 210 and fig. 3, 310C) thereof.
With respect to Claim 10, Leigh further teaches said channeling step includes channeling said cooled airflow through impediments (¶[0046], |. 6, valves) adapted to selectively obstruct airflow from said server rack stand external to said computer server rack (claim 10), said directing step includes directing cooled airflow from said rack stand into and through an airflow channel of a cartridge (312B), affixed to said rack stand, adapted to retain a computer (830C) (claim 11), said directing step includes directing cooled airflow through impediments (¶[0046], l. 6, valves), positioned in said airflow channel, adapted to selectively obstruct (¶[0046], Il. 4-5, using valves) airflow within said cartridge (claim 12), said channeling cooled air step includes channeling cooled air from said interior influx void in a first lateral support member (fig. 3C, duct defining 15' 310C) of said lateral support members; and wherein said channeling exhausted air step includes channeling said exhausted air into said interior exodus void within a second lateral support member (fig. 3C, duct defining 320C) of said lateral support members (claim 13), positioning said first lateral support member opposite (see fig. 3C) of said second lateral support member (claim 14) and said positioning step includes positioning a third lateral support member (fig. 3C, duct defining 2"? 310C) linearly with said first lateral support member; and positioning a fourth lateral support member (fig. 3C, duct defining 24 310C) opposite said third lateral support member (claim 15).
Claims 9, 16, and 17
With respect to Claim 9 (for claims 16-17), Leigh teaches a method of directing air through a server facility, said method comprising: channeling cooled airflow from an interior influx void (fig. 1 , 210 and fig. 7, 710) of a server rack stand (700), having a rack stand body (fig. 1, body of 100) and a computer support surface (fig. 7, surface of 722 against 730) having a computer support surface orientation (fig. 7, faces toward 730), to a plurality of airflow transmission openings (fig. 2, 722 for each of the 730s) positioned adjacent to (see fig. 7) said computer support surface; directing cooled airflow (fig. 7, see downward arrow near 710) from said plurality of airflow transmission openings, positioned adjacent to said computer support surface, external (730 is external to sides of 700, see 35 USC 112b rejection) to said server rack stand in a closed air circuit (fig. 7, from 710 to 712 to 730 to 722 to 720) using that returns to a plurality of airflow exhaust reception openings (fig. 7, 722 for each of the 730s) positioned adjacent to said computer support surface (see 35 USC 112b rejection); and channeling exhausted air (fig. 7, see upward arrow near 720) through said plurality of airflow exhaust reception openings of said server rack stand into an interior exodus void (720) thereof.
With respect to Claims 16-17, Leigh further teaches positioning said first lateral support member (fig. 7, 710 on right) linearly with (see fig. 7) (see fig. 7) said second lateral support member (fig. 7, 720 on right) (claim 16) and said positioning step includes positioning a third lateral support member (fig. 7, 710 on left) opposite (see fig. 7) said first lateral support member; and positioning a fourth lateral support member (fig. 7, 720 on left) linearly with (see fig. 7) said third support member (claim 17). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  11/10/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835